*148
Judgment affirmed.

By amendment plaintiff alleged that by the constitution of the United States and amendments thereto','particularly the 14th amendment, he was entitled to notice of the proceedings of and hearing before the board of assessors, before any legal investigation or award could be made or rendered by them, and that for want thereof both the award and the State tax laws, said laws not providing for such notice and hearing and forbidding judicial interference with said illegal proceeding of defendants, are violative of the constitutions both of Q-eorgia and of the United States.
Defendants demurred on the ground that no cause of action or for judicial interference was set forth in the petition. They denied in their answer that the plaintiff- returned his property at a just, lawful and fair valuation. They admitted that when the return was made, the tax receiver refused to accept the return of plaintiff' of the land, and at once assessed its value at $300 per acre, which was even below the fair market value, such value being not less than $275,000. The tax receiver gave complainant immediate notice of his assessment, and complainant then and there desired to have the assessment left to three disinterested persons, he then and there selecting Adair and the receiver selecting Harralson, and they selecting Lowndes, as by law provided. There was no il’regularity in the selection of Lowndes. How the assessors arrived at the assessment defendants do not know, but from information and belief state that it was legally made and is fair and just. The tax collector did refuse the tender made by plaintiff and issued a fi.fa. against him for the full amount of the tax, based upon the assessed valuation, and the execution was levied by the sheriff’. Complainant tendered the sheriff $1,224.68 in payment of the fi. fa., but this tender was refused, and plaintiff’ then paid that sum on the fi.fa. and took a receipt as set forth in the petition. Defendants deny that anything unfair or illegal has been done by them or any one else except plaintiff, or that plaintiff’ has any just cause to fear illegal exactions or a multiplicity of suits.
On the hearing much evidence was introduced as to the value of the property in question, which was conflicting. There was evidence for plaintiff that he never heard or had the least notice or intimation that any one could claim, or that there was or would be any attempt to assess his property ’ by the three chosen assessors at anything more than the tax receiver had claimed, $300 per acre, until after it was all over and the paper signed by two of them was filed. He never asked for these assessors to pass upon his property, but only for a lawful assessment, and he named Adair only as ksssessor and did not know either Harralson or Lowndes. Plaintiff introduced the official county map and an abstract from the tax digest for the year 1891, to show the location and assessed value for taxation of substantially all bodies of land of like size and situated similarly to that of plaintiff near Atlanta. This showed only one body of land assessed at a higher rate than plaintiff’s, and many at a lower. Adair testified that he and Harralson disagreed about the value of the land, he placing it at $125 per acre, and Harralson at $425 per acre; that not being able to agree they selected Lowndes; and that before entering upon the discharge of their duties they were all duly sworn.
The assignments of error in the bill of exceptions are as indicated by the petition; and further, that upon the evidence submitted an injunction should have been granted.
Hillyer & Lee, for plaintiff'.
"William S. Thomson, Wr. A. Little and B. H. Hill, contra.